                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION

    SHELTER MUTUAL INSURANCE                           )
    COMPANY,                                           )
    a/s/o FREDDIE AND AMBER HOARD,                     )
                                                       )         NO. 3:20-cv-00813
             Plaintiff,                                )         JUDGE RICHARDSON
                                                       )
    v.                                                 )
                                                       )
    BISSELL HOMECARE, INC., et al.,                    )
                                                       )
             Defendants.                               )

                                    MEMORANDUM OPINION

            Pending before the Court is a Motion to Dismiss1 filed by Specially-Appearing Defendant

LG Chem America, Inc. (“Defendant LG Chem”) for lack of personal jurisdiction (Doc. No. 23,

“Motion”). Plaintiff has responded. (Doc. No. 32). Defendant has replied. (Doc. No. 34). The

Motion is ripe for review.

            For the reasons discussed herein, the Court will grant Defendant LG Chem’s Motion.

                                          BACKGROUND2

            On November 21, 2017, a Bissell Bolt Lithium Pet Cordless Bagless Stick Vacuum

catastrophically failed, caused a fire, and burned down the home of Freddie and Amber Hoard




1
 The Motion to Dismiss was originally filed at Docket Number 20, and the pending Motion to
Dismiss and Memorandum in Support thereof were thereafter filed to correct scrivener’s errors at
Docket Numbers 23 and 24. The Court previously denied the prior Motion to Dismiss (Doc. No.
20) as moot when ruling on a Motion to Ascertain Status filed by Defendant LG Chem. (Doc. No.
36). As a result, the only pending Motion to Dismiss is found at Docket Number 23.
2
 The (alleged) facts in this section are taken from the Complaint, the Declaration submitted by
Defendant LG Chem (Doc. No. 24-1), and the documents submitted by Plaintiff in response to the
Motion. The Court discusses the appropriate consideration of the facts on a Fed. R. Civ. P. 12(b)(2)
motion in the Legal Standard section of this opinion.
                                                   1

         Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 1 of 18 PageID #: 366
(“the insured”). (Doc. No. 1 at ¶ 15). The Lithium Ion Batteries used in the Bissell Vacuum are

subject to “thermal runaway,” an event where the internal battery temperature can increase and

cause the battery to ignite or explode due to defective design or manufacture. (Id. at ¶ 17). By

October 2014, all Defendants had received notices of concern regarding the use of these batteries.

(Id. at ¶ 19).

        LG Chem, Ltd., a South Korean company and the entity that manufactured the subject

battery that caused the fire, is not subject to the jurisdiction of this Court. (Id. at ¶¶ 5, 6). Defendant

LG Chem is a wholly owned subsidiary of LG Chem, Ltd. (Id. at ¶ 7). Plaintiff alleges that “[a]t

all times relevant to this lawsuit, LG Chem America, either directly or through its wholly-owned

subsidiaries, designed, tested, manufactured, advertised, sold, and/or distributed Lithium Ion

Batteries throughout the United States, and directly caused Lithium Ion Batteries to be imported

into the United States, including Tennessee . . .” (Id.).3 Plaintiff also includes several paragraphs

aimed at establishing jurisdiction that refer generally to all Defendants:

    •   Defendants, through their actions and those of any affiliated/parent/subsidiary
        companies and agents, do and did at all times relevant conduct substantial business
        in Tennessee by purposefully causing their products, including the Bissell Bolt
        Lithium Pet Cordless Bagless Stick Vacuum and Lithium Ion Batteries, to be
        marketed, distributed, sold and used within Tennessee.



3
  The Court notes that there is some confusion in the Complaint regarding Plaintiff’s theory of the
distribution of the battery. Plaintiff references Defendant LG Chem as an entity that “distributed”
the battery. (Doc. No. 1 at ¶ 7). However, the Complaint also states that the battery and the vacuum
“were distributed or sold such that it reached the State of Tennessee, or reached the end-consumer
in the State of Tennessee, by the acts of Defendants Bissell Homecare and Bissell” and
“Defendants Bissell Homecare and Bissell market, distributed, and/or sold the Lithium Ion Battery
and the Bissell Vacuum then to the Shelter-insureds.” (Id. at ¶¶ 137, 174). Additionally, in the
“Jurisdiction and Venue” section of the Complaint, Plaintiff alleges that all Defendants
“purposefully caus[ed] their products . . . to be marketed, distributed, sold and used within
Tennessee.” (Id. at ¶ 9). But also in the Complaint, Plaintiff alleged that another Defendant,
Flextronics International USA, Inc., incorporated the battery into the vacuum after “directly
purchas[ing]” the battery. (Id. at ¶ 4). Therefore, the Court finds Plaintiff’s theory of who
distributed, who purchased, and who incorporated the battery confusing and unclear.
                                                    2

    Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 2 of 18 PageID #: 367
    •   Defendants, do and did at all times relevant, derive significant revenue from its
        activities and the sale/use of their products in Tennessee.

    •   Defendants, have additionally caused Shelter-insureds Freddie and Amber Hoard,
        citizens of Tennessee, to suffer damage to real and personal property as a result of
        at least one tortious act or omission.

    •   Thus, through their actions, Defendants do or should reasonably anticipate being
        hailed into a Tennessee court and have thereby consented specifically to the
        jurisdiction of this Court. Defendants are thus subject to personal jurisdiction in this
        Court pursuant to T.C.A. §§ 20-2-214, 20-2-223 and 20-2-225.

(Id. at ¶¶ 9-12).

        The Complaint asserts several counts against various Defendants, namely Bissell

Homecare, Inc., Bissell, Inc., Flextronics International USA, Inc., and LG Chem America, Inc.

The following counts pertain to the movant Defendant LG Chem: Count I for strict liability, Count

II for negligence, Count III for breach of express warranty, and Count IV for breach of implied

warranty of merchantability.

        To support its Motion, Defendant LG Chem submitted the Declaration of Hyunsoo Kim,

the Compliance Manager and authorized representative for Defendant LG Chem. (Doc. No. 24-1,

“Defendant LG Chem’s Declaration”). Defendant LG Chem’s Declaration states that Defendant

LG Chem is a Delaware corporation with its principal place of business in Atlanta, Georgia. (Id.

at ¶ 3). It is registered to do business in Tennessee and has a registered agent for the service of

process in Tennessee. (Id. at ¶ 4). Defendant LG Chem primarily sells and distributes various

petrochemical materials and products, such as ABS resin, Engineered Plastics, etc. (Id. at ¶ 10).

Defendant LG Chem does not have any manufacturing plants, and it focuses on sales and

distribution only. (Id.). As it does not have any manufacturing plants, the battery could not have

been manufactured by Defendant LG Chem. (Id. at ¶ 11). Defendant LG Chem has never sold,

marketed, or distributed the batteries to individual consumers for use with the relevant vacuum.


                                                   3

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 3 of 18 PageID #: 368
(Id. at ¶ 12). Defendant LG Chem did not conduct business with the insureds, and it did not sell or

distribute batteries to the other Defendants. (Id. at ¶¶ 13-14). Defendant LG Chem did not

distribute or sell the subject battery in Tennessee. (Id. at ¶ 19). Defendant LG Chem’s sales in

Tennessee are exclusively limited to petrochemical materials and products, and it does not generate

any other revenue in Tennessee. (Id. at ¶ 16). Defendant LG Chem’s petrochemical materials and

products that are sold in Tennessee comprise about 2.52% of Defendant LG Chem’s sales. (Id. at

¶¶ 17, 18).

                                      LEGAL STANDARD

       A. Standard of Review: Personal Jurisdiction

       Defendant LG Chem filed its motion pursuant to Fed. R. Civ. P. 12(b)(2), which provides

for dismissal of a claim for “lack of personal jurisdiction.” A plaintiff bears the burden of

establishing personal jurisdiction. Elcan v. FP Assocs. LTD, Case No. 3:19-cv-01146, 2020 WL

2769993, at *3 (M.D. Tenn. May 28, 2020). On a 12(b)(2) motion to dismiss, district courts have

discretion to either decide the motion on affidavits alone, permit discovery on the issue, or conduct

an evidentiary hearing.4 Id. (citing Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991)).

Where, as here, the court rules without conducting an evidentiary hearing, 5 the plaintiff’s burden

of proof is “relatively slight.” Id. (citing MAG IAS Holdings, Inc. v. Schmückle, 854 F.3d 894, 899

(6th Cir. 2017)).




4
 Experience shows that courts sometimes do two of these three things, namely, permit discovery
on the issue and then either decide the motion on written submissions alone or conduct an
evidentiary hearing.
5
 The parties did not request such a hearing, and the Court does not find that the benefits of such a
hearing would outweigh its costs (in terms of expenditure of resources by the parties and the
Court).
                                                 4

    Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 4 of 18 PageID #: 369
        Nevertheless, ““[i]n response to a motion to dismiss, the plaintiff may not stand on his

pleadings, but must show the specific facts demonstrating that the court has jurisdiction.” Ramsey

v. Greenbush Logistics, Inc., 263 F. Supp. 3d 672, 676 (M.D. Tenn. 2017) (quoting Miller v. AXA

Winterthur Ins. Co., 694 F.3d 675, 678 (6th Cir. 2012)). “In other words, a ‘plaintiff may not

simply rest on the bare allegations of the complaint. But uncontroverted allegations must be taken

as true, and conflicts between parties over statements contained in affidavits must be resolved in

the plaintiff's favor.’” Johansen v. HomeAdvisor, Inc., 218 F. Supp. 3d 577, 583 (S.D. Ohio 2016)

(quoting Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015)).

        Moreover, when a district court rules on a motion to dismiss under Rule 12(b)(2) without

conducting an evidentiary hearing, the court must consider the pleadings and affidavits in a light

most favorable to the plaintiff. Elcan, 2020 WL 2769993, at *3. The Sixth Circuit has held that a

court disposing of a Rule 12(b)(2) motion without an evidentiary hearing should not weigh the

controverting assertions of the party seeking dismissal, because “we want to prevent non-resident

defendants from regularly avoiding personal jurisdiction simply by filing an affidavit denying all

jurisdictional facts.” CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996) (citation

and quotation marks omitted), cited in Elcan, 2020 WL 2769993, at *3. “Dismissal in this

procedural posture is proper only if all the specific facts which the plaintiff . . . alleges collectively

fail to state a prima facie case for jurisdiction.” Id. “In this procedural posture [without an

evidentiary hearing], the court does not weigh the facts disputed by the parties but may consider

the defendant’s undisputed factual assertions.” Camps v. Gore Capital, LLC, No. 3:17-cv-1039,

2019 WL 2763902, at *4 (M.D. Tenn. July 2, 2019).

        It is not necessarily easy to reconcile all of the above-referenced rules with one another,

because, at least superficially, they could be understood to say different things about the extent to



                                                    5

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 5 of 18 PageID #: 370
which the district court must accept as true the allegations of the complaint. But the Court believes

that they can be reconciled. And the upshot seems to be this: in opposing a motion to dismiss for

lack of personal jurisdiction, a plaintiff cannot rely on mere allegations in the complaint, unless

they are uncontroverted by the defendant-movant—in which case they can be accepted as true, as

can the averments in the plaintiff’s declarations (even if contradicted) and the defendant’s

undisputed factual assertions.

       Because there has been no evidentiary hearing with regard to Defendant LG Chem’s

Motion, and the Court will deny Plaintiff’s request for jurisdictional discovery as discussed below,

the Court will determine whether Plaintiff has demonstrated personal jurisdiction over Defendant

LG Chem under a prima facie standard, rather than the heavier preponderance of the evidence

standard. Camps, 2019 WL 2763902, at **4-5. “ ‘A prima facie showing means that the plaintiff

has produced admissible evidence, which if believed, is sufficient to establish the existence of

personal jurisdiction.’ ” Reyes v. Freedom Smokes, Inc., No. 5:19-CV-2695, 2020 WL 1677480,

at *2 (N.D. Ohio Apr. 6, 2020) (quoting Death v. Mabry, No. C18-5444 RBL, 2018 WL 6571148,

at *2 (W.D. Wash. Dec. 13, 2018)).

       In a diversity case such as this one, a plaintiff must satisfy the state-law requirements for

personal jurisdiction. Camps, 2019 WL 2763902, at *5; Bulso v. O’Shea, No. 3-16-0040, 2017

WL 563940, at *1 (M.D. Tenn. Feb. 13, 2017) (“Federal courts ordinarily follow state law in

determining the bounds of their jurisdiction over persons.”), aff’d sub nom. Bulso v. O’Shea, 730

F. App’x 347 (6th Cir. 2018). Tennessee law (its so-called “long-arm” statute) authorizes its courts

to exercise jurisdiction over persons on “any basis not inconsistent with the constitution of this

state or of the United States.” Bulso, 2017 WL 563940, at *1(citing Tenn. Code Ann. § 20-2-

214(a)(6)). Therefore, the Court must decide whether the exercise of jurisdiction comports with



                                                 6

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 6 of 18 PageID #: 371
the limits imposed by federal due process, without having to decide separately whether Tennessee

law authorizes the exercise of jurisdiction. Id.; see also Camps, 2019 WL 2763902, at *5 (“In other

words, the jurisdictional limits of Tennessee law and federal constitutional due process are

identical, and the two inquiries are merged.”).

       B. Specific Jurisdiction

       Personal jurisdiction comes in two forms: general and specific. Tailgate Beer, LLC v.

Boulevard Brewing Co., No. 3:18-cv-00563, 2019 WL 2366948, at *2 (M.D. Tenn. June 5, 2019).

Plaintiff does not assert that the Court has general jurisdiction6 over Defendant LG Chem. (Doc.

No. 32).7 Rather, Plaintiff alleges that the Court has specific jurisdiction over Defendant LG Chem.

       Specific jurisdiction must arise out of or relate to the defendant’s contacts with the forum—

principally an activity or occurrence that takes place in the forum state. Tailgate Beer, 2019 WL

2366948, at *2. For a State to exercise jurisdiction consistent with due process, the defendant’s

suit-related conduct must create a substantial connection with the forum. EnhanceWorks, Inc. v.

Dropbox, Inc., No. M2018-01227-COA-R3-CV, 2019 WL 1220903, at *6 (Tenn. Ct. App. Mar.

14, 2019) (citing Walden v. Fiore, 571 U.S. 277, 294 (2014)). “Specific jurisdiction requires us to

focus on the ‘affiliation between the forum and the underlying controversy.’ ” Power Invs., LLC

v. SL EC, LLC, 927 F.3d 914, 917 (6th Cir. 2019) (quoting Goodyear Dunlop Tires Operations,

S.A. v. Brown, 564 U.S. 915, 919 (2011)). The question is whether “the defendant’s actions connect



6
  “General jurisdiction” requires that a plaintiff have continuous and systematic contacts with the
state. Tailgate Beer, 2019 WL 2366948, at *2. In its Response Plaintiff does not make an argument
that general jurisdiction is present.
7
 Notably, based on a discernible trend in the law over the last few decades, “it is clear that [a
defendant]’s designation of an agent for service of process, standing alone, does not constitute
consent to the general jurisdiction of this state[.]” W. Express, Inc. v. Villanueva, No. 3:17-CV-
01006, 2017 WL 4785831, at *7 (M.D. Tenn. Oct. 24, 2017).

                                                  7

    Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 7 of 18 PageID #: 372
him to the forum,” and thus the analytical focus should not be on the plaintiff’s contacts with the

defendant and forum. Walden, 571 U.S. at 289.

       The Court has specific jurisdiction over Defendant LG Chem if Plaintiff shows that: (1)

Defendant LG Chem purposefully availed itself of the privilege of acting in Tennessee or causing

a consequence in Tennessee; (2) the causes of action herein arose from or relate to Defendant LG

Chem’s activities in Tennessee; (3) Defendant LG Chem’s action in Tennessee or the

consequences caused by its actions directed towards Tennessee are substantial enough to make the

exercise of personal jurisdiction over it reasonable. Tailgate Beer, 2019 WL 2366948, at *2;

Winston v. Zaehringer, No. 1:19-CV-216, 2020 WL 3259531, at *6 (E.D. Tenn. June 16, 2020).

               1. Purposeful availment

       Purposeful availment is the “constitutional touchstone”8 of personal jurisdiction. Winston,

2020 WL 3259531, at *6 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).

Purposeful availment is present where the defendant’s contacts with the forum state proximately

result from actions by the defendant himself that create a substantial connection with the forum.

Tailgate Beer, 2019 WL 2366948, at *4. The purposeful availment prong of the test asks whether

the defendant acted or caused a consequence in Tennessee such that it “invoked the benefits and

protections” of Tennessee law and, thus, could have reasonably anticipated being brought into

court there. Elcan, 2020 WL 2769993, at *4. A defendant should not be brought to court in a

particular forum solely as a result of random, fortuitous, or attenuated contacts with that forum. Id.




8
  The Court realizes that this metaphor is too vague to be very instructive; all the Court really can
derive from it is that it means that “purposeful availment” is very important
to personal jurisdiction—a truism already apparent from the above-stated fact that a defendant’s
“purposeful availment” is required for that defendant to be subject to personal jurisdiction.
                                                  8

    Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 8 of 18 PageID #: 373
       A court can have jurisdiction over a defendant even if the defendant has few contacts with

the forum, but the defendant must have done something to create a contact with the forum.

Winston, 2020 WL 3259531, at *7. A plaintiff cannot rely on his or her own contacts with the

forum to justify jurisdiction over the defendant. Id. Thus, the defendant’s relationship with the

forum state must arise out of contacts that the defendant himself created; the unilateral activity of

the plaintiff or a third-party cannot be the basis of exercising personal jurisdiction over a defendant.

Camps, 2019 WL 2763902, at *6.

               2. Arise out of or relate to

       “If a defendant’s contacts with the forum state are related to the operative facts of the

controversy, then an action will be deemed to have arisen from those contacts.” Tailgate Beer,

2019 WL 2366948, at *5. In a recent Supreme Court opinion (issued after the briefing on this

Motion), the Supreme Court reiterated that specific jurisdiction attaches when a defendant

cultivates a market for a product in the forum State and the product subsequently malfunctions

there. Ford Motor Co. v. Montana Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1027 (2021). The Court

found that the defendant was subject to specific jurisdiction because it had systematically targeted

the forum states (Montana and Minnesota) for marketing the vehicles (through advertising, selling,

and servicing those models in the states for many years) that injured the plaintiffs, though the

particular vehicles involved in the case were not designed, manufactured, or sold in the forum

states. Id. at 1028. The Court rejected the defendant-appellant’s focus on causation and stated that

the disjunctive nature of the “arise out of or relate to” test indicates that causation does not

necessarily have to be present. Id. at 1026. In his concurrence, Justice Alito agreed with the

majority declining to adopt the defendant’s but-for characterization of the specific jurisdiction test,

but he expressed concern that the majority was “recogniz[ing] a new category of cases in which



                                                   9

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 9 of 18 PageID #: 374
personal jurisdiction is permitted: those in which the claims do not ‘arise out of’ (i.e., are not

caused by) the defendant’s contacts but nevertheless sufficiently ‘relate to’ those contacts in some

undefined way.” Id. at 1033. The scope of this new gloss on this prong of the test for specific

jurisdiction is unclear. But in any event, this case does not require the Court to determine whether

this is an instance where the claim “relates to,” despite not “arising out of,” Defendant LG Chem’s

conduct in the forum state, as Plaintiff has not asserted this argument (or any argument) regarding

this prong (“arise out of or relate to”) of the test for specific jurisdiction.

                3. Reasonableness

        If a court finds that the plaintiff has established the first two prongs of the specific-

jurisdiction inquiry, the burden shifts to the defendant to present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable. Tailgate Beer, 2019

WL 2366948, at *6. The burden on the defendant to meet this prong is high. Id. The Sixth Circuit

has stated that “[i]n determining reasonableness, we examine three factors: (1) the burden on the

defendant; (2) the forum state’s interest; and (3) the plaintiff’s interest in obtaining relief.” Bulso,

730 F. App’x at 351.9




9
  Other courts have found five factors to be relevant in determining the reasonableness of
exercising personal jurisdiction: (1) the burden on the defendant; (2) the forum state’s interest in
adjudicating the dispute; (3) the plaintiff’s interest in obtaining convenient and effective relief; (4)
the interstate judicial system’s interest in obtaining the most efficient resolution of controversies;
and (5) the shared interest of the several states in furthering fundamental substantive social
policies. Tailgate Beer, 2019 WL 2366948, at *6 (citing Susan McKnight, Inc. v. United Indus.
Corp., 273 F. Supp. 3d 874, 888 (W.D. Tenn. 2017)). The Court questions why a question of
personal jurisdiction—one that is at bottom about due process for defendants—should turn at all
upon the last two concerns, which actually have nothing whatsoever to do with due process for
defendants. In any event, following the Sixth Circuit’s lead as noted above, the Court will not
apply those two factors.


                                                   10

    Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 10 of 18 PageID #: 375
                                            DISCUSSION

         The Court will first address Plaintiff’s request for jurisdictional discovery before turning

to whether Defendant LG Chem is subject to personal jurisdiction in this Court.

   A. Plaintiff’s Discovery Request

         Plaintiff requests 60 days to take limited jurisdictional discovery. (Doc. No. 32 at 2).

Defendant opposes this request. (Doc. No. 34 at 5).

         “[I]t is well established that the scope of discovery is within the sound discretion of the

trial court.” Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th Cir. 1981). And although

a court may order discovery or hold an evidentiary hearing when ruling on a 12(b)(2) motion,

                  Discovery is not required based on speculation or hope. See Yaldo v.
         Homeric Tours, Inc., No. 13-cv-13367, 2014 WL 6686768, at *5 (E.D. Mich. Nov.
         26, 2014); Macomb Cty. Bd. of Comm’rs v. StellarOne Bank, No. 09-15040, 2010
         WL 891247, at *4 (E.D. Mich. Mar. 10, 2010). It is well within the Court’s
         discretion to deny a plaintiff’s request for jurisdictional discovery where, as here,
         the plaintiff makes only conclusory allegations and fails to offer any factual basis
         for its allegations. See Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1240 (6th
         Cir. 1981).

Auto-Owners Ins. Co. of Am. v. Hallmark Mktg. Co., LLC, No. 1:11-CV-1157, 2016 WL

10514822, at *6 (W.D. Mich. Dec. 9, 2016). Another district court in this circuit has recently

denied a request to take discovery against Defendant LG Chem when the plaintiff did not show

the court any evidence that there were sufficient minimum contacts with the jurisdiction:

         Finally, with regard to [Plaintiff’s] request for jurisdictional discovery, there is “no
         reasonable basis to expect that further discovery [will] reveal contacts sufficient to
         support personal jurisdiction.” Chrysler Corp. v. Fedders Corp., 643 F.2d 1229,
         1240 (6th Cir. 1981). Had [Plaintiff’s] brief in opposition put forth any evidence to
         suggest that LG Chem currently possesses sufficient minimum contact in Ohio,
         discovery may have been warranted. But here, discovery would be nothing more
         than a fishing expedition.

Reyes v. Freedom Smokes, Inc., No. 5:19-CV-2695, 2020 WL 1677480, at *6 (N.D. Ohio Apr. 6,

2020).

                                                   11

  Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 11 of 18 PageID #: 376
        Plaintiff claims that it currently has the following (undisputed) facts to show that this Court

has personal jurisdiction over Defendant LG Chem: 1) “the subject battery, manufactured by LG

Chem Ltd. was sold in Tennessee and injured a Tennessee citizen in Tennessee”; 2)“[Defendant]

LG Chem America is a wholly owned subsidiary of LG Chem Ltd., which markets and distributes

its parent’s products”; and 3) “[Defendant] LG Chem America currently has designated a

Tennessee Registered Agent for service of process in Tennessee.” (Doc. No. 32 at 4).10 Plaintiff

admits that it does not yet have any additional evidence of facts that would support specific

jurisdiction, and it seeks discovery to prove its suspicions regarding the existence of additional

facts that would support specific jurisdiction. In this regard, Plaintiff states generally that it

believes that it can find “proof that Defendant LG Chem America’s activities regarding the lithium

batteries at issue were directed at and in Tennessee.” (Id. at 6-7). Plaintiff additionally states that

it “expects to prove” facts similar to S & S Screw Mach. Co. v. Cosa Corp., 647 F. Supp. 600, 607

(M.D. Tenn. 1986), wherein this Court found personal-jurisdiction requirements met. (Id. at 8-9).

Plaintiff also “expects that the facts in this case will be different than those” presented by World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980), where the requirements for specific

jurisdiction were not met. (Id. at 8).

        Plaintiff argues that Defendant LG Chem’s Declaration contains omissions that indicate

jurisdictional discovery should be granted. Plaintiff seems to assert primarily that: 1) Defendant




10
  To establish the accuracy of these facts, Plaintiff filed several pieces of evidence: the transcript
of a deposition of LG Chem, Ltd.’s corporate representative indicating that LG Chem, Ltd.
manufactures the relevant battery, (Doc. No. 32-1); a map posted on LG Chem, Ltd.’s website
indicating that Defendant LG Chem is a “marketing subsidiary” of LG Chem, Ltd, (Doc. No. 32-
2 at 1); an entry for Defendant LG Chem on the Tennessee Secretary of State’s website and the
affidavit of service previously filed in this case, (Id. at 2-3, 4; Doc. No. 11); and what appears to
be a receipt for the sale transaction in which the insured purchased the subject vacuum. (Doc. No.
32-2 at 6). As indicated, such accuracy appears undisputed.
                                                  12

     Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 12 of 18 PageID #: 377
LG Chem’s Declaration does not sufficiently state that Defendant LG Chem did not market the

battery, 2) Defendant LG Chem does not state that it did not distribute, market, or sell the battery

to anyone, 3) Defendant LG Chem does not state that it was not involved with the subject battery

in any way, 4) though Defendant LG Chem’s Declaration states that Defendant LG Chem did not

distribute or sell the relevant battery in Tennessee, it could have distributed or sold the relevant

battery outside of Tennessee with the intention of the battery ultimately making its way to

Tennessee residents, 5) Defendant LG Chem’s Declaration does not state that Defendant LG Chem

has not authorized another entity to sell, market, or distribute the subject battery, and 6) Defendant

LG Chem does not state that it was not involved with the battery in any way. (Doc. No. 32 at 9-

11). Plaintiff also states that the “most notable” omission from Defendant LG Chem’s Declaration

is that Defendant LG Chem “does not say that it did not sell, distribute, or market the subject

battery to any other corporation, such as the other defendants in this lawsuit.” (Id. at 11). Plaintiff

further implies that what was omitted was omitted because the opposite of what was omitted is

true, i.e., that Defendant LG Chem would have included these specific omitted things if they were

true and instead omitted them precisely because they were not true.

       The Court is satisfied (except to the extent indicated below) that Plaintiff has accurately

described certain things that were omitted from Defendant LG Chem’s Declaration. And the Court

understands why Plaintiff suggests that the opposite of the omitted “facts” must be true. Moreover,

it is true that nothing in Defendant LG Chem’s Declaration precludes the possibility that Defendant

LG Chem distributed or sold the relevant battery outside of Tennessee with the intention of the

battery ultimately making its way to Tennessee residents.

       But this gets Plaintiff only so far, and not far enough. The Court is not persuaded that these

omissions pointed to by Plaintiff in Defendant LG Chem’s Declaration, coupled with speculation



                                                  13

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 13 of 18 PageID #: 378
about what Defendant LG Chem theoretically could have done even accepting Defendant LG

Chem’s Declaration as true, show that discovery is needed. Plaintiff has merely speculated that, if

it is allowed to take jurisdictional discovery, these gaps in Defendant LG Chem’s Declaration will

be filled with facts—including the opposite of the omitted “facts”—that show that this Court has

specific jurisdiction over Defendant LG Chem. However, Plaintiff has given the Court no reason,

other than its speculation, to believe that these facts would be found in discovery. As previously

noted, “[d]iscovery is not required based on speculation or hope.” Auto-Owners Ins. Co. of Am.,

2016 WL 10514822, at *6. Additionally, Defendant LG Chem asserts that many of the omitted

“facts” were omitted not because the opposite of such “facts” is true, but rather because Defendant

LG Chem’s Declaration was “carefully crafted” to address the allegations in the Complaint and to

demonstrate that Defendant LG Chem is not subject to personal jurisdiction specifically in

Tennessee. (Doc. No. 34 at 2). The Court credits this assertion because it is quite normal for a

party to include in a declaration only so much information as is necessary to achieve the specific

purpose of the declaration—an approach that is perfectly acceptable provided it does not result in

the foisting of disingenuous half-truths upon the Court—and Defendant LG Chem has accurately

identified the proper (particular) purpose for its declaration, and it could reasonably seek to achieve

that purpose while leaving out the omitted “facts” even if they were true; for this reason, the Court

cannot conclude that the opposite of the omitted “facts” must be the truth.

       In addition to relying on sheer speculation, Plaintiff has overstated or understated the

contents of Defendant LG Chem’s Declaration in several ways. Plaintiff says that Defendant LG

Chem has not sufficiently stated that it did not market the battery, but Defendant LG Chem’s

Declaration states that Defendant LG Chem has never marketed the battery for the use of individual

consumers in connection with the vacuum. (Doc. No. 24-1 at ¶ 12). Plaintiff has also stated that



                                                  14

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 14 of 18 PageID #: 379
Defendant LG Chem did not disavow selling, distributing, or marketing the battery to the other

Defendants, but (though not referencing “marketing” as such) Defendant LG Chem’s Declaration

does state that “[Defendant LG Chem did not sell or distribute [the relevant batteries] to

[Defendants] Bissell Homecare, Inc., Bissel, Inc. or Flextronics International USA, Inc.” (Id. at ¶

14).

          Even if the Court were to accept that the opposite of the omitted “facts” pointed to by

Plaintiff are the true facts, the Court would not find such facts sufficient to warrant jurisdictional

discovery. This is in large part because the Court would not find that such facts require a finding

that Defendant LG Chem is subject to specific jurisdiction in Tennessee, as the facts theoretically

filling the omissions would still lack the connection to Tennessee in particular required under the

specific jurisdiction analysis.

          Besides arguing that the omissions in Defendant LG Chem’s Declaration show that

jurisdictional discovery is warranted, Plaintiff has provided the Court with no reason that

jurisdictional discovery would be helpful or appropriate in resolving this Motion. Therefore, the

Court finds that Plaintiff has not shown that jurisdictional discovery is needed in this case, and the

Court will exercise its discretion to deny Plaintiff’s request for jurisdiction discovery.

          The Court will therefore turn to the merits of the Motion based on the record as it currently

exists.

    B. Specific Jurisdiction

          Without having the opportunity to take discovery or have an evidentiary hearing, Plaintiff

must meet the lesser prima facie standard (as discussed above). Other than generally stating the

law relevant to specific jurisdiction, Plaintiff has failed to address how this Court has personal

jurisdiction over Defendant LG Chem. (Doc. No. 32). Plaintiff has not addressed whether



                                                   15

   Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 15 of 18 PageID #: 380
Defendant LG Chem has purposefully availed itself of the privilege of doing business in

Tennessee, whether the cause of action arises out of or relates to Defendant LG Chem’s activities

in Tennessee, or whether the exercise of jurisdiction over Defendant LG Chem would be

reasonable. Because of Plaintiff’s lack of argument regarding specific jurisdiction, Defendant LG

Chem argues that the Court should deem this point conceded. (Doc. No. 34 at 4). Though Plaintiff

has not provided fulsome briefing on the issue, the Court will conduct an analysis of specific

jurisdiction (and not deem the claim conceded) because Plaintiff does seem to assert (albeit only

in passing) that specific jurisdiction is present.

        As noted above, Plaintiff claims that the following (undisputed) facts show the Court has

personal jurisdiction over Defendant LG Chem: 1) “the subject battery, manufactured by LG Chem

Ltd. was sold in Tennessee and injured a Tennessee citizen in Tennessee”11 ; 2)“[Defendant] LG

Chem America is a wholly owned subsidiary of LG Chem Ltd., which markets and distributes its

parent’s products”; and 3) “[Defendant] LG Chem America currently has designated a Tennessee

Registered Agent for service of process in Tennessee.” (Doc. No. 32 at 4). These (undisputed)

facts are insufficient to meet Plaintiff’s prima facie case, defined as “admissible evidence, which

if believed, is sufficient to establish the existence of personal jurisdiction.” Reyes, 2020 WL

1677480, at *2.

        The first fact is not probative of specific jurisdiction, because it focuses solely on the

insured’s conduct (where the insured bought the battery and was injured), rather than Defendant

LG Chem’s conduct. See Walden, 571 U.S. at 289. The second fact is also unhelpful to Plaintiff

because it does not link Defendant LG Chem with the battery or with the state of Tennessee.



11
  Plaintiff’s use of the term “sold” is unclear here, as it could imply that the battery was sold to an
individual consumer, sold to a distributor, or “sold” in the limited and indirect sense that it was
part of the vacuum sold to the individual consumer.
                                                     16

     Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 16 of 18 PageID #: 381
Though this does link Defendant LG Chem with LG Chem Ltd., it does not show that Defendant

LG Chem is connected to the relevant battery or the State of Tennessee in any way. Finally, and

consistent with the Court’s observation in a footnote above, the third fact (appointment of an agent

for service of process) is not equated with personal jurisdiction. E.g., Pittock v. Otis Elevator Co.,

8 F.3d 325, 329 (6th Cir. 1993) (noting that designating an agent for service is not equivalent with

being subject to personal jurisdiction); Ratliff v. Cooper Lab’ys, Inc., 444 F.2d 745, 748 (4th Cir.

1971) (“We think the application to do business and the appointment of an agent for service to

fulfill a state law requirement is of no special weight in the present context. Applying for the

privilege of doing business is one thing, but the actual exercise of that privilege is quite another.

The principles of due process require a firmer foundation than mere compliance with state

domestication statutes.” (internal citation omitted)). Therefore, the Court does not find any of

Plaintiff’s proffered facts sufficient to “establish the existence of personal jurisdiction.” Reyes,

2020 WL 1677480, at *2.

        Though the Court could end its analysis upon finding that Plaintiff has failed to establish

its prima facie case regarding personal jurisdiction, the Court also briefly notes that Plaintiff has

not disputed any of the statements in Defendant LG Chem’s Declaration.12 The Court has

summarized above the contents of this declaration. The Court here will briefly recount some of the

(unrebutted) facts in Defendant LG Chem’s Declaration that indicate that Defendant LG Chem’s

contacts with Tennessee are insufficient to support specific jurisdiction in the present case:

           •   Defendant LG Chem did not manufacture the relevant battery (Doc. No. 24-
               1 at ¶ 11);




12
   By contrast, Plaintiff has asserted that Defendant LG Chem’s Declaration contains pertinent
omissions, as discussed above. The Court has explained above that these omissions do not warrant
the taking of jurisdictional discovery or support a finding of specific jurisdiction.
                                                 17

     Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 17 of 18 PageID #: 382
           •   Defendant LG Chem has never manufactured, sold, marketed, or distributed
               the relevant battery to individual consumers (Id. at ¶ 12);

           •   Defendant LG Chem has had no business with the insureds (Id. at ¶ 13);

           •   Defendant LG Chem did not distribute or sell the relevant battery in
               Tennessee (Id. at ¶ 19);

           •   Defendant LG Chem did not sell or distribute the relevant battery to the
               other Defendants (Id. at ¶ 14);

           •   Defendant LG Chem’s petrochemical materials and products that are sold
               in Tennessee comprise only about 2.52% of Defendant LG Chem America’s
               total sales (Id. at ¶¶ 16-18).

       Because Plaintiff has failed to show its prima facie showing of specific jurisdiction and

Defendant LG Chem has put forward undisputed facts tending to refute that the Court has specific

jurisdiction over it in this case, the Court finds that it does not have specific jurisdiction over

Defendant LG Chem.

                                        CONCLUSION

       For the reasons discussed, the Court will grant Defendant LG Chem’s Motion. As a result,

Defendant LG Chem will be dismissed from this action. Such a dismissal is not one based on the

merits. See, e.g., Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584 (1999). Therefore, the

dismissal of Defendant LG Chem must be without prejudice. Nafziger v. McDermott Intern., Inc.,

467 F.3d 514, 520 (6th Cir. 2006). Therefore, the claims against Defendant LG Chem will be

DISMISSED WITHOUT PREJUDICE.

       An appropriate order will be entered.



                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE



                                                 18

  Case 3:20-cv-00813 Document 39 Filed 04/28/21 Page 18 of 18 PageID #: 383
